department of the treasury internal_revenue_service washington d c date number release date tl-n-5462-99 uilc cc dom it a memorandum for m k mortensen associate district_counsel salt lake city cc wr rmd slc attn mark h howard from subject george j blaine chief cc dom it a request for significant service_center advice on allocation of joint estimated_tax payments this is in response to your request for significant service_center advice dated date regarding the proper allocation of joint estimated_tax payments by spouses who subsequently file separate returns the ogden service_center questions whether the current internal_revenue_manual procedures satisfactorily resolve all the allocation issues as your memorandum points out former sec_6015 of the internal_revenue_code the code permitted the division of estimated_tax payments by spouses who had filed a joint estimated_tax declaration but then chose not to file joint returns sec_1 b -1 b of the income_tax regulations was promulgated setting forth rules for dividing the joint estimated_tax payments pursuant to that regulation joint estimated_tax payments may be treated as payments on account of the tax_liability of either the husband or wife for the taxable_year or may be divided between them in such manner as they agree thus if the spouses agree to an allocation of the payments as evidenced by their claiming the payments on their respective separate tax returns the service will accept the allocation the regulation provides that if the spouses do not agree to the allocation of the payments the service will allocate the payments in proportion to their separate tax a formula is provided for computing the allocation in that case cc dom it a as you state in your memorandum sec_6015 of the code was repealed in current sec_6015 is the innocent spouse provision however the service has continued to use the allocation rules set forth in sec_1 b -1 b those rules set forth a rational means of dividing the joint estimated_tax payments in 818_fsupp_444 n d mass the service argued that sec_1 b -1 b of the regulations still governed the proper division of estimated_tax payments filed jointly but claimed separately the district_court stated that insofar as the regulation represents a facially rational method for dealing with the problem of jointly made but separately claimed estimated_tax payments the irs is entitled to employ that regulation to determine the proper method of allocating credits against such payments in addition although the regulations under sec_6654 of the code do not contain rules for allocating joint estimated_tax payments where the taxpayers file separate returns they refer to the sec_6015 allocation rules sec_1_6654-2 of the regulations states for rules with respect to the allocation of joint payments of estimated_tax see sec_6015 and sec_1 b -1 b the current internal_revenue_manual provision irm formerly irm uses the same basic rules allowing the spouses to agree on an allocation and defaulting to the sec_1 b -1 b allocation formula in the absence of such agreement as your memo points out the irm provision asks the taxpayer to submit the computation under the formula in the event they cannot agree on an allocation however the manual does not explain what to do in the event both spouses disagree or claim all the estimated_tax payments on their separate returns likewise publication tax withholding and estimated_tax rev date expects the spouses to agree on an allocation on page of the publication under the heading separate returns the publication reads if you and your spouse made separate estimated_tax payments for and you file separate returns you can take credit only for your own payments sec_1_6654-2 of the regulations provides for a similar allocation formula to determine the preceding year’s tax for purposes of the sec_6654 safe_harbor in the case of married taxpayers who are filing separate returns but filed jointly last year see also sec_20_2053-6 of the estate_tax regulations which sets forth a similar allocation formula to determine spouses’ separate tax and refers to sec_1 b -1 b of the regulations to compute the decedent-spouse’s contribution to joint tax in order to determine the decedent’s share of a refund cc dom it a if you made joint estimated_tax payments you must decide how to divide the payments between your returns one of you can claim all of the estimated_tax paid and the other none or you can divide it in any other way you agree on if you cannot agree you must divide the payments in proportion to each spouses’s individual tax as shown on your separate returns for the instructions for form_1040 page under estimated_tax payments state the following if you and your spouse paid joint estimated_tax but are now filing separate_income tax returns either of you can claim all of the amount_paid or you can each claim part of it see pub for details on how to report your payments although the irm provision and publication do not state that the service will determine the allocation of joint estimated_tax payments if the taxpayer-spouses disagree on the allocation the service does have the authority to do so pursuant to the sec_6015 regulation therefore if the spouses’ separate returns each claim percent of the joint payments or if the two returns together claim more than percent the service should treat this as unagreed and divide the payments pursuant to the formula in the regulation note that in either instance agreement of the spouses or allocation per formula the source of the joint estimated_tax payment is not relevant under sec_1 b -1 b of the regulations as your memorandum points out this may effectively ignore local law one spouse may have to resort to suing the other in state court as noted above the regulations under sec_6654 of the code refer to sec_1 b -1 b of the regulations for guidance in the case of spouses filing separate returns who have made joint estimated_tax payments as you suggest it would be beneficial if the sec_6654 regulations provided the rules for allocating such payments there is no current controlled project to amend the sec_6654 regulations however we will consider proposing such a project for the next business plan until we issue further guidance the service should continue current administrative practice based on the sec_6015 regulations if you have further questions please call nancy rose at
